Exhibit 10.1
SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
This Second Amendment to Loan and Security Agreement (the “Amendment”), is
entered into as of February 5, 2010, by and between Square 1 Bank (the “Bank”)
and Local.com Corporation, and Local.com PG Acquisition Corporation
(collectively known as “Borrower”).
RECITALS
Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 26, 2009 (as amended from time to time, the “Agreement”). The parties
desire to amend the Agreement in accordance with the terms of this Amendment.
Unless otherwise defined herein, capitalized terms shall have the same meaning
as given to them in the Agreement.
NOW, THERFORE, the parties agree as follows:

1)   Bank herby waives Borrower’s existing violations of the EBITDA covenant, as
set forth in Section 6.7(a) of the Agreement, for the reporting periods ending
August 31, 2009 and September 30, 2009.   2)   The following definition in
Exhibit A to the Agreement is hereby amended and restated as follows:      
“Adjusted EBITDA” means with respect to any fiscal period an amount equal to
earnings before the sum of (a) tax, plus (b) depreciation and amortization, plus
(c) interest, non-cash expenses and non-cash warrant revaluation, plus (d) any
non-cash stock compensation expenses, plus (e) any increase (or minus any
decrease) in deferred revenues, plus (f) any decrease (or minus any increase in
capitalized software.   3)   Unless otherwise defined, all initially capitalized
terms in this Amendment shall be as defined in the Agreement. The Agreement, as
amended hereby, shall be and remain in full force and effect in accordance with
its respective terms and hereby is ratified and confirmed in all respects.
Except as expressly set forth herein, the execution, delivery, and performance
of this Amendment shall not operate as a waiver of, or as an amendment of, any
right, power, or remedy of Bank under the Agreement, as in effect prior to the
date hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.   4)   Borrower
represents and warrants that the representations and warranties contained in the
Agreement are true and correct as of the date of this Amendment.   5)   This
Amendment may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one instrument.  
6)   As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

  a)   this Amendment, duly executed by Borrower;     b)   all Bank Expenses
incurred through the date of this Amendment, including a $250 Amendment Fee and
a $300 Documentation Fee, which may be debited from any of Borrower’s accounts;
and     c)   such other documents and completion of such other matters, as Bank
may reasonably deem necessary or appropriate.

[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

             
Local.com Corporation
      Square 1 Bank    
 
           
By: /s/ Heath B. Clarke
 
Its: Chief Executive Officer
      By: Basil Kushnir
 
Its: AVP — Credit    
 
           
Local.com PG Acquisition Corporation
           
 
           
By: /s/ Heath B. Clarke
 
Its: President
           

[Signature Page to Second Amendment to Loan and Security Agreement]

